ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                              )
                                          )
Pros Dry Cleaners Inc.                    )      ASBCA No. 59369
                                          )
Under Contract No. FA3300-13-P-0033       )

APPEARANCE FOR THE APPELLANT:                    Mr. Bruce Webber
                                                  President/CEO

APPEARANCES FOR THE GOVERNMENT:                  Lt Col James H. Kennedy III, USAF
                                                  Air Force Chief Trial Attorney
                                                 Carrie W. Fogle, Esq.
                                                  Trial Attorney

                              ORDER OF DISMISSAL

       The Board acknowledges receipt of the "PARTIES' JOINT MOTION TO
DISMISS WITH PREJUDICE" in the referenced appeal. The motion is granted. The
appeal is hereby dismissed with prejudice.

      Dated: 17 September 2014



                                              ROBERT T. PEACOCK
                                              Administrative Judge
                                              Armed Services Board
                                              of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59369, Appeal of Pros Dry Cleaners Inc.,
rendered in conformance with the Board's Charter.

      Dated:



                                              JEFFREY D. GARDIN
                                              Recorder, Armed Services
                                              Board of Contract Appeals